t c summary opinion united_states tax_court samuel joseph carrick petitioner v commissioner of internal revenue respondent docket no 12198-16s filed date samuel joseph carrick pro_se jason t scott for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’ sec_2013 and sec_2014 federal_income_tax respectively after concessions the issue for decision is whether petitioner was engaged in a trade_or_business in the years in issue and entitled to deduct expenses related to his activities background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when the petition was timely filed i general petitioner has a bachelor’s degree in electrical engineering for approximately years petitioner was employed in the oceanographic industry continued internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner conceded that he received and failed to report state_income_tax refunds of dollar_figure and dollar_figure for and respectively before the years in issue and during and petitioner was employed by remote ocean systems ros petitioner built underwater equipment such as cameras lights thrusters control devices and integrative sonar ii sole_proprietorship activities during the years in issue ros was experiencing financial difficulty and petitioner was provided some flexibility in his work schedule petitioner began exploring business ventures with other individuals using the name trifecta united as an umbrella name for the activities which he named local bidz and stingray away the local bidz activity involved creating a website with features similar to those of the websites of angie’s list yelp and ebay which would permit people to bid on hiring contractors for products and repairs petitioner first had the idea for local bidz in and he went full force in the beginning of spending time accumulating data and developing software and the website at some point in the web developer moved to los angeles and other individuals left the project for some unspecified period in petitioner traveled weekly from his home in san diego to los angeles to consult with the web developer petitioner abandoned the local bidz activity before the end of sometime in petitioner began the stingray away activity which involved researching and developing a device to prevent surfers and swimmers from being injured by stingrays petitioner initially noticed that sonar devices might affect the behavior of sharks and other species petitioner conducted research at beaches in la jolla where swimmers and surfers often were stung and bitten by stingrays petitioner did not fully develop any devices nor list any devices for sale in petitioner had no gross_receipts during or from either the local bidz activity or the stingray away activity iii tax returns and notice_of_deficiency petitioner attached schedules c profit or loss from business to hi sec_2013 and sec_2014 form sec_1040 u s individual_income_tax_return on the schedule c under the business name trifecta united petitioner reported zero gross_receipts and total expenses of dollar_figure on the schedule c under the business name samuel j carrick petitioner reported zero gross_receipts and total expenses of dollar_figure the expenses for each year were reported as a business loss offsetting petitioner’s salary reported on the respective form sec_1040 in a notice_of_deficiency respondent disallowed petitioner’s claimed deductions for meals and entertainment travel and car and truck expenses respondent disallowed dollar_figure for and dollar_figure for respondent asserts that petitioner has failed to establish that he was carrying_on_a_trade_or_business and further that even if petitioner was carrying_on_a_trade_or_business he has not substantiated the expenses underlying the claimed deductions as required by sec_274 i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a 3we note that in the notice_of_deficiency respondent disallowed only a small portion of the total claimed deductions for either year while respondent’s theory of disallowance would appear to affect all of the deductions petitioner claimed on his schedules c respondent did not seek an increased deficiency for either year accordingly we resolve only those adjustments determined in the notice_of_deficiency ii schedule c activities petitioner asserts that the reported expenses are deductible as ordinary and necessary business_expenses relating to the activities of local bidz and stingray away sec_162 provides the general_rule that a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business it is clear that petitioner was not carrying_on_a_trade_or_business in or when the expenditures_for the local bidz and stingray away activities were made carrying_on_a_trade_or_business requires more than preparatory work such as initial research or solicitation of potential customers a business must have actually commenced expenses paid after a decision has been made to start a business but before the business commences are generally not deductible as ordinary and necessary business_expenses these preparatory expenses are capital expenditures see sec_162 sec_195 20_tc_511 shea v commissioner tcmemo_2000_179 wl at n christian v commissioner tcmemo_1995_12 wl at while petitioner may have been conducting research in with respect to local bidz or in with respect to stingray away neither activity reached the point of actually commencing there was neither sales activity nor evidence of the offering of products or services to the public petitioner was still in the very early stages of research_and_development in each of these activities there is nothing in the record indicating that petitioner had commenced any business activity as a sole_proprietor we conclude that petitioner was not carrying_on_a_trade_or_business in or see sec_162 sec_195 frank v commissioner t c pincite shea v commissioner wl at n christian v commissioner wl at as we have concluded that petitioner is not entitled to any of the claimed deductions as discussed herein we need not and do not consider the issue of whether he properly substantiated the expenses underlying the claimed deductions we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 4at trial the court inquired of respondent’s counsel whether petitioner might be entitled to a deduction for startup expenditures under sec_195 respondent correctly points out that petitioner has been allowed deductions for startup expenditures beyond the amounts allowed under sec_195 accordingly sec_195 is of no assistance to petitioner
